 

Exhibit 10.2

Executive Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made effective as of April 30,
2014, is entered into by Intercept Pharmaceuticals, Inc. (the “Company”) and
Rachel McMinn (“Executive”).

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company on the terms hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Agreement,
the parties agree as follows:

 

1.      Term of Employment. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, upon the terms set forth
in this Agreement, for the period commencing on the date hereof (the
“Commencement Date”) and ending on April 30, 2015, unless sooner terminated in
accordance with the provisions of Section 4 (such period, the “Initial Term”);
provided, however, that on each anniversary of the Commencement Date, the term
of employment under this Agreement shall be automatically extended for an
additional one-year period (each such period, a “Subsequent Period”) unless
terminated sooner pursuant to Section 4 or if, at least thirty (30) days prior
to the applicable anniversary date, either Executive or the Company provides
written notice to the other party electing not to extend. The Initial Term
together with each Subsequent Term, if any, are referred to hereinafter as the
“Agreement Term.”

 

2.      Title; Capacity. During the Agreement Term, the Company will employ
Executive as its Chief Strategy Officer to perform the duties and
responsibilities inherent in such position and such other duties and
responsibilities as the Chief Executive Officer of the Company (the “CEO”) shall
from time to time reasonably assign to her. On an annual basis, the Company’s
Board of Directors (the “Board”) in consultation with Executive and the CEO,
will set reasonably attainable, specific goals pursuant to the objectives of the
Company as in effect from time to time. Executive shall report directly to the
CEO and shall be subject to the supervision of, and shall have such authority as
is delegated to her by, the CEO, which authority shall be sufficient to perform
her duties hereunder. Executive will be based at the Company’s headquarters in
New York, New York. Subject to Section 4.3 below, the location of Executive’s
employment is subject to change during the course of the Agreement Term as
determined by the Board in consultation with the Executive. Executive hereby
accepts such employment and agrees to undertake the duties and responsibilities
inherent in such position and such other duties as may be reasonably assigned to
her. Executive shall devote her full business time, energies and attention in
the performance of the foregoing services. Notwithstanding the foregoing,
nothing herein shall preclude Executive from (i) performing services for such
other companies as the Company may designate or permit, (ii) serving, with the
prior written consent of the Board, which consent shall not be unreasonably
withheld, as an officer or member of the boards of directors or advisory boards
(or their equivalents in the case of a non-corporate entity) of non-competing
businesses, (iii) serving as an officer or a member of charitable, educational
or civic organizations, (iv) engaging in charitable activities and community
affairs, and (v) managing Executive's personal investments and affairs;
provided, however, that the activities set out in clauses (i) – (v) shall be
limited by Executive so as not to materially interfere, individually or in the
aggregate, with the performance of Executive's duties and responsibilities
hereunder.

 



 

 

 

3.      Compensation and Benefits.

 

3.1              Salary. The Company shall pay Executive an initial annualized
base salary of $355,000.00, payable in accordance with the Company’s regular
payroll practices. Such base salary shall be subject to annual review and
increase (but not decrease) as may be determined and approved by the Board or
the Company’s Compensation Committee in its sole discretion.

 

3.2              Bonuses. At the end of a given fiscal year, Executive will be
eligible to receive a bonus equal to up to 40% of her base salary in effect at
the end of such fiscal year. The amount of any such bonus shall be based on
factors including, but not limited to, Executive’s achievement, as determined by
the Board or the Compensation Committee in its sole discretion, of reasonable
goals and milestones established in advance by the Board or the Compensation
Committee in consultation with the CEO and Executive. The period for calculation
of the bonus shall be consistent with the Company’s fiscal year. Such bonus, if
any, will be paid to Executive on or after January 1 and in any case no later
than March 15 of the immediately succeeding fiscal year. The bonus shall be paid
in cash; provided that, if requested by Executive and approved by the Board,
some or all of the bonus may be paid in equity under the Company’s stockholder
approved stock plan then in effect (valued at the fair market value thereof), or
any combination of the foregoing. To the extent that the Company is required
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act to develop and implement a policy (the “Policy”) providing for
the recovery from the Executive of any payment of incentive-based compensation
paid to the Executive that was based upon erroneous data contained in an
accounting statement, this Agreement shall be deemed amended and the Policy
incorporated herein by reference as of the date that the Company takes all
necessary corporate action to adopt the Policy, without requiring any further
action of the Company or the Executive, provided that any such Policy shall only
be binding on the Executive if the same Policy applies to the Company's other
executive officers.

 

3.3              Signing Bonus. The Company shall pay to Executive a starting
bonus of $50,000, which shall be payable in accordance with the following
schedule: (i) $25,000 shall be payable together with the first regularly
scheduled paycheck for salary to be received by Executive (the “First Signing
Bonus”) and (ii) an additional $25,000 (the “Second Signing Bonus”), shall be
payable on May 1, 2015 (the “Second Signing Bonus Payment Date”), if Executive
remains employed at the Company on the Second Signing Bonus Payment Date. If
Executive voluntarily leaves the employment of the Company or if Executive’s
employment is terminated by the Company for Cause (as defined below) on or
before the Second Signing Bonus Payment Date, Executive shall repay to the
Company the First Signing Bonus in full on the last day of employment and the
Second Signing Bonus shall be forfeited. If Executive voluntarily leaves the
employment of the Company or if Executive’s employment is terminated by the
Company for Cause after the Second Signing Bonus Payment Date but on or before
the first anniversary of the Second Signing Bonus Payment Date, Executive shall
repay to the Company the Second Signing Bonus in full on the last day of
employment.

 



2

 

 

3.4              Equity Awards.

 

(a)                On the Commencement Date, the Company shall award Executive
(i) a stock option under its 2012 Equity Incentive Plan (the “2012 Plan”) to
purchase shares of the Company’s common stock at a per share exercise price
equal to the closing price of the common stock on the Commencement Date (the
“Time-Based Option”), such price being the fair market value of one share of the
Company’s common stock on the date thereof, with the aggregate fair value of the
Time-Based Option equal to $1,300,000 as of the date of grant based on the
Black-Scholes methodology as approved by the Company’s Compensation Committee
and/or the Board and (ii) shares of restricted stock (the “Restricted Stock”)
with an aggregate fair value equal to $1,300,000 as of the date of grant.

 

(b)               On the Commencement Date, the Company shall award Executive a
stock option under its 2012 Plan to purchase shares of the Company’s common
stock at a per share exercise price equal to the closing price of the common
stock on the Commencement Date (the “Performance Option”), such price being the
fair market value of one share of the Company’s common stock on the date
thereof, with the aggregate fair value of the Performance Option equal to
$1,400,000 as of the date of grant based on the Black-Scholes methodology as
approved by the Company’s Compensation Committee and/or the Board.

 

(c)                Each of the Time-Based Option, the Restricted Stock and the
Performance Option will be evidenced in writing by an agreement provided by the
Company. The Time-Based Option shall vest as follows: (i) one-quarter of the
Time-Based Option will vest on the first anniversary of the Commencement Date;
and (ii) the remaining balance will vest in equal monthly installments in
arrears over the three (3) year period commencing on the first anniversary of
the Commencement Date and ending on the fourth anniversary of the Commencement
Date, all subject to Executive’s continued employment by the Company and the
2012 Plan, except as otherwise set forth herein. The Time-Based Option agreement
will specify that vested options shall be exercisable for up to ten (10) years,
subject to the terms of this Agreement and the 2012 Plan. The shares underlying
the Restricted Stock shall vest as follows: (x) one-quarter of the shares
underlying the Restricted Stock will vest on the first anniversary of the
Commencement Date; and (y) the remaining balance will vest in equal quarterly
installments in arrears over the three (3) year period commencing on the first
anniversary of the Commencement Date and ending on the fourth anniversary of the
Commencement Date, all subject to Executive’s continued employment by the
Company and the 2012 Plan, except as otherwise set forth herein. The Performance
Option shall vest based on the satisfaction of certain regulatory milestones as
may be determined by the Compensation Committee or the Board at the time of
grant (and as to be set forth in the Performance Option agreement), all subject
to Executive’s continued employment by the Company and the 2012 Plan, except as
otherwise set forth herein. The Performance Option agreement will specify that
vested options shall be exercisable for up to ten (10) years, subject to the
terms of this Agreement and the 2012 Plan.

 

(d)               At the sole discretion of the Board or the Company’s
Compensation Committee, additional stock options or other equity-based awards
may be granted to Executive from time to time.

 

3.5              Fringe Benefits. Executive shall be entitled to participate in
all bonus and benefit programs that the Company establishes and makes available
to its executives and/or employees from time to time, including, but not limited
to, health care plans, dental care plans, supplemental retirement plans, life
insurance plans, disability insurance plans and incentive compensation plans, to
the extent that Executive is eligible under, and subject to the terms and
conditions of, the applicable plan documents governing such programs. The
Company shall pay 100% of the premium cost for health insurance coverage for
Executive, her spouse and children, provided that her spouse and dependents are
not covered by an equivalent health insurance plan provided by her spouse’s
employer. Executive shall be eligible to accrue up to four (4) weeks of paid
vacation each calendar year (to be taken at such times and in such number of
days as Executive shall determine in consultation with the CEO and in a manner
so as not to impair or otherwise interfere with Executive’s ability to perform
her duties and responsibilities hereunder). The vacation days for which
Executive is eligible shall accrue at the rate of 1.67 days per month that
Executive is employed during such calendar year. Vacation accrual will be capped
at 1.75 times Executive’s annual vacation accrual. When Executive’s accrued
vacation reaches the cap, she will not accrue additional vacation time until
some of the previously accrued vacation is used and the accrued amount falls
below the cap, unless the Company is acquired by another business venture, in
which case none of the previous year’s accrued vacation will be subject to a
cap. Executive shall also be eligible for paid holidays and up to five (5) paid
sick days annually, in accordance with the Company’s policies for its senior
executives as in effect from time to time. At the end of each calendar year, all
unused sick days shall be forfeited.

 



3

 

 

3.6              Reimbursement of Expenses. The Company shall reimburse
Executive for reasonable travel, entertainment and other expenses incurred or
paid by her in connection with, or related to the performance of her duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request. Executive must submit proper
documentation for each such expense within sixty (60) days after the later of
(i) her incurrence of such expense or (ii) her receipt of the invoice for such
expense. The Company will reimburse Executive for that expense within thirty
(30) days after receipt of the documentation. Executive shall abide by the
Company’s travel and other policies applicable to Company personnel.

 

3.7              Withholdings. Payments made under this Section 3 shall be
subject to applicable federal, state and local taxes and withholdings, if any.

 

4.      Termination of Employment Period. The Agreement Term shall terminate
upon the occurrence of any of the following:

 

4.1              Expiration of the Agreement Term. This Agreement shall expire
at the end of the Agreement Term; provided, that notice is given in accordance
with Section 1 of this Agreement.

 

4.2              Termination by the Company for Cause. At the election of the
Company, for Cause, immediately following written notice by the Company to
Executive, which notice shall identify in reasonable detail the Cause upon which
termination is based. For the purposes of this Agreement, “Cause” for
termination shall be deemed to exist upon:

 

(a)                a good faith finding by the Company that (i) Executive has
engaged in material dishonesty, willful misconduct or gross negligence; (ii)
Executive has breached or has threatened to breach her Invention,
Non-Disclosure, and Non-Solicitation Agreement; or (iii) Executive has
materially breached this Agreement, and Executive has failed to cure such
conduct or breach within thirty (30) days after her receipt of written notice
from the Company of such breach; or

 



4

 

 

(b)               Executive’s conviction, guilty plea, or entry of nolo
contendere to any crime involving moral turpitude, fraud or embezzlement, or any
felony.

 

4.3              Termination By Executive for Good Reason. Executive may
terminate the Agreement Term for Good Reason. For purposes of this Agreement,
“Good Reason” means the occurrence, without Executive’s written consent, any of
the events or circumstances set forth in clauses (a) through (c) below. In
addition, notwithstanding the occurrence of any of the events enumerated in
clauses (a) through (c), such occurrence shall not be deemed to constitute Good
Reason if, within thirty (30) days after the Company’s receipt of written notice
from Executive of the occurrence or existence of an event or circumstance
enumerated in clauses (a) through (c), such event or circumstance has been
remedied by the Company. Executive shall not be deemed to have terminated her
employment for Good Reason unless she first delivers a written notice of
termination to the Company identifying in reasonable detail the acts or
omissions constituting Good Reason within ninety (90) days after their
occurrence and the provision of this Agreement relied upon, such acts or
omissions are not cured by the Company within thirty (30) days of the receipt of
such notice, and Executive actually ends her employment within one-hundred and
twenty (120) days after the Company’s failure to cure.

 

(a)                any other action or omission by the Company which results in
a material diminution in Executive’s position, status, offices, titles,
authority, responsibilities, or reporting requirements;

 

(b)               a change by the Company in the location at which Executive
performs her principal duties for the Company to a different location that is
more than fifty (50) miles from the location at which Executive performed her
principal duties for the Company immediately prior to the date on which such
change occurs; or

 

(c)                any material breach by the Company of this Agreement.

 

4.4              Death or Disability. This Agreement shall terminate upon
Executive’s death or disability. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 60 consecutive days, or 120 days in the aggregate whether or not
consecutive, during any 360-day period, is unable to perform the services
contemplated under this Agreement. A determination of disability shall be made
by a physician satisfactory to both Executive and the Company; provided, that,
if Executive and the Company do not agree on a physician, Executive and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to disability shall be binding on all
parties.

 

4.5              Termination by Executive Without Good Reason or Termination by
the Company Without Cause. At the election of Executive without Good Reason or
by the Company without Cause, upon not less than thirty (30) days’ prior written
notice to the other party.

 



5

 

 

5.      Effect of Termination.

 

5.1              Payments Upon Termination for Any Reason. In the event
Executive’s employment is terminated pursuant to Section 4, the Company shall
pay to Executive (or her estate or legal representative, if applicable), on the
date of her termination of employment with the Company, the compensation and
benefits under Sections 3.1, 3.3, 3.4 and 3.5 that are accrued and unpaid
through such termination date (including, without limitation, an amount equal to
all accrued but unused vacation pay and unreimbursed expenses). In the event of
termination of Executive’s employment by Executive by reason of non-renewal of
the Agreement Term pursuant to Sections 1 and 4.1, the Company for Cause
pursuant to Section 4.2, by reason of Executive’s death or disability pursuant
to Section 4.4, or by Executive without Good Reason pursuant to Section 4.5,
Executive shall not receive any compensation or benefits other than as expressly
stated in this Section 5.1 and as otherwise required by law.

 

5.2              Termination by the Company Without Cause, by the Company by
Reason of Non-Renewal of Agreement Term, or by Executive for Good Reason.
Subject to Section 5.3 below, in addition to the payments and provisions under
Section 5.1, in the event of termination of Executive’s employment by the
Company by reason of non-renewal of the Agreement Term pursuant to Sections 1
and 4.1, by Executive for Good Reason pursuant to Section 4.3, or by the Company
without Cause pursuant to Section 4.5, provided that Executive executes a
release of claims substantially in the form attached hereto as Exhibit A (the
“Release”), which Release must be effective and irrevocable prior to the sixty
(60th) day following the termination of the Executive's employment (the “Review
Period”), the Company shall provide Executive with the following:

 

(a)                twelve (12) months of Executive’s base salary in effect at
the time of termination of employment, payable according to the Company’s
payroll commencing on the first payroll date following the date the Release is
effective and irrevocable (the “Payment Date”); and

 

(b)               the Company will, for a period of twelve (12) months following
Executive’s termination from employment, continue Executive’s participation in
the Company’s group health plan and dental plan and shall pay that portion of
the premiums that the Company paid on behalf of Executive and her dependents
during Executive’s employment, provided, however, that if the Company’s health
insurance plan and/or dental plan does not permit such continued participation
in such plan after Executive’s termination of employment, then the Company shall
pay that portion of the premiums associated with COBRA continuation coverage
that the Company paid on behalf of Executive and her dependents during
Executive’s employment, including any administrative fee, on Executive’s behalf
for such twelve-month period; and provided, further, that if Executive becomes
employed with another employer during the period in which continued health
insurance and/or dental insurance is being provided pursuant to this Section,
the Company shall not be required to continue such health and dental benefits,
or if applicable, to pay the costs of COBRA, if Executive becomes covered under
a health insurance plan of the new employer. (For purposes of this Section
5.2(b), the term “Executive” shall include, to the extent applicable,
Executive’s spouse and any of her dependents covered under the Company’s group
health plan and/or dental plan prior to her termination of employment.)

 



6

 

 

5.3              Termination in the Event of a Change in Control.

 

(a)                In addition to the payments and provisions under Section 5.1
but in lieu of, and not in addition to, the payments required pursuant to
Section 5.2 above and 5.5 below, in the event Executive’s employment with the
Company is terminated by the Company by reason of non-renewal of the Agreement
Term pursuant to Sections 1 and 4.1, by Executive for Good Reason pursuant to
Section 4.3, or by the Company without Cause pursuant to Section 4.5, in any
such case, in anticipation of and/or within twelve (12) months following a
Change in Control (as defined below), provided that Executive (or her legal
representative, if applicable) executes a Release and the Release becomes
effective and irrevocable prior to the end of the Review Period, Executive shall
be entitled to the following:

 

(i)                 a lump sum cash amount equal to twelve (12) months of
Executive’s base salary in effect at the time of Executive’s termination, such
payment to be made on the Payment Date;

 

(ii)               for up to twelve (12) months after Executive’s date of
termination, the Company shall continue Executive’s participation in the
Company’s group health and dental plan and shall pay that portion of the
premiums that the Company paid on behalf of Executive and her dependents during
Executive’s employment; provided, however, that if the Company’s health
insurance plan and/or dental insurance plan does not permit Executive’s
continued participation in such plan after her termination of employment, then
the Company shall pay that portion of the premiums associated with COBRA
continuation coverage that the Company paid on behalf of Executive and her
dependents during Executive’s employment, including administrative fees, on
Executive’s behalf for so long as COBRA continuation coverage is available, up
to twelve (12) months; and provided, further, that if Executive becomes employed
with another employer during the period in which continued health insurance
and/or dental insurance is being provided pursuant to this Section, the Company
shall not be required to continue the relevant benefits, or if applicable, to
pay the relevant costs of COBRA, if Executive becomes covered under a health
insurance plan and/or dental plan of the new employer. (For purposes of this
Section 5.3(a)(ii), the term “Executive” shall include, to the extent
applicable, Executive’s spouse and any of her dependents covered under the
Company’s group health plan and/or dental plan prior to her termination of
employment.)

 

(b)               As used herein, “Change in Control” shall occur or be deemed
to occur if any of the following events occur:

 

(i)                 any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or

 

(ii)               any consolidation or merger of the Company (including,
without limitation, a triangular merger) where the shareholders of the Company
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own, directly or indirectly, shares
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the corporation issuing cash
or securities in the consolidation or merger (or of its ultimate parent
corporation, if any); or

 



7

 

 

(iii)             a third person, including a “person” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(but other than (x) the Company, (y) any employee benefit plan of the Company,
or (z) investors purchasing equity securities of the Company pursuant to a
financing or a series of financings approved by the Board of Directors of the
Company) becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly, of Controlling Securities (as defined
below). “Controlling Securities” shall mean securities representing 25% or more
of the total number of votes that may be cast for the election of the directors
of the Company.

 

5.4              Effect of Termination on Stock Options and Other Equity
Compensation.

 

(a)                In the event of Executive’s termination by Executive by
reason of non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by
the Company for Cause pursuant to Section 4.2, or by Executive without Good
Reason pursuant to Section 4.5, all unvested stock options and other
equity-based awards granted to Executive before and after the date of this
Agreement shall be immediately forfeited upon the effective date of such
termination of employment or as otherwise provided in the award agreement;
provided, that, Executive shall have until the earlier of expiration date of the
option or ninety (90) days from the date of termination of Executive to exercise
all vested options unless the stock plan pursuant to which the option is granted
requires earlier termination in connection with a liquidation or sale of the
Company.

 

(b)               In the event of Executive’s termination by the Company by
reason of non-renewal of the Agreement Term pursuant to Sections 1 and 4.1, by
Executive for Good Reason pursuant to Section 4.3, or by the Company without
Cause pursuant to Section 4.5, and provided that Executive (or her legal
representative, if applicable) executes a Release and the Release becomes
effective and irrevocable prior to the end of the Review Period, that number of
Executive’s unvested stock options and other equity-based awards that would
otherwise have vested from the effective date of Executive’s termination to the
first anniversary of such date shall vest as of the date the Release is
effective and irrevocable and Executive (or her estate or legal representative,
if applicable) shall have until the earlier of the expiration date of the option
or one (1) year from the date of termination of Executive’s employment to
exercise all vested options unless the stock plan pursuant to which the option
is granted requires earlier termination in connection with a liquidation or sale
of the Company.

 

(c)                In the event Executive’s employment with the Company is
terminated by the Company by reason of non-renewal of the Agreement Term
pursuant to Sections 1 and 4.1, by Executive for Good Reason pursuant to Section
4.3, or by the Company without Cause pursuant to Section 4.5, in any such case,
in anticipation of and/or within twelve (12) months following a Change in
Control, in lieu of the acceleration provided for pursuant to Section 5.4(b)
above, provided that Executive (or her legal representative, if applicable)
executes a Release and the Release becomes effective and irrevocable prior to
the end of the Review Period, all of Executive’s unvested stock options and
other equity-based awards then in effect shall vest as of the date the Release
is effective and irrevocable and Executive (or her estate or legal
representative, if applicable) shall have until the earlier of the expiration
date of the option or one (1) year from the date of termination of Executive’s
employment to exercise all vested options unless the stock plan pursuant to
which the option is granted requires earlier termination in connection with a
liquidation or sale of the Company.

 



8

 

 

(d)               In the event Executive’s employment with the Company is
terminated by reason of disability pursuant to Section 4.4, all unvested stock
and stock options granted to Executive before and after the date of this
Agreement shall be immediately forfeited upon the effective date of such
termination of employment or as otherwise provided in the option agreement;
provided, that, Executive shall have until the earlier of the expiration date of
the option or one (1) year from the date of termination of Executive’s
employment to exercise all vested options unless the stock plan pursuant to
which the option is granted requires earlier termination in connection with a
liquidation or sale of the Company.

 

5.5              Review Period. In the event that the Review Period begins in
one taxable year of the Executive and ends in a later taxable year, any payments
contingent upon Executive’s execution without revocation of the Release prior to
the end of the Review Period will be made or commence to be paid on the first
payroll date in the later taxable year. In no event will any payments be made or
commence to be paid later than the ninetieth (90th) day following the
Executive’s date of termination.

 

5.6              Limitation on Benefits. The Company will make the payments
under this Agreement without regard to whether the deductibility of such
payments (or any other payments or benefits) would be limited or precluded by
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
without regard to whether such payments would subject Executive to the federal
excise tax levied on certain “excess parachute payments” under Code Section 4999
of the Code; provided, however, that if the Total After-Tax Payments (as defined
below) would be increased by the reduction or elimination of any payment and/or
other benefit (including the vesting of the options) under this Agreement, then
the amounts payable under this Agreement will be reduced or eliminated as
follows, if possible: (i) first, by reducing or eliminating any cash payments or
other benefits (other than the vesting of the options) and (ii) second, by
reducing or eliminating the vesting of that options that occurs as a result of
such Change in Control (as provided above), to the extent necessary to maximize
the Total After-Tax Payments. The Company’s independent, certified public
accounting firm will determine whether and to what extent payments or vesting
under this agreement are required to be reduced in accordance with the preceding
sentence. For purposes of this Agreement, “Total After-Tax Payments” means the
total of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of Executive (whether made under the
Agreement or otherwise), after reduction for all applicable federal taxes
(including, without limitation, the tax described in Section 4999 of the Code).
The Company agrees to pay for all costs associated with the determination of the
payments or vesting required to be reduced and for the avoidance of doubt, shall
not be required to pay any taxes, penalties, interest or other expenses to which
Executive may be subject.

 

5.7              Withholdings. Payments made under this Section 5 shall be
subject to applicable federal, state and local taxes and withholdings.  If the
payment of any COBRA or health insurance premiums would otherwise violate the
nondiscrimination rules or cause the reimbursement of claims to be taxable under
the Patient Protection and Affordable Care Act of 2010, together with the Health
Care and Education Reconciliation Act of 2010 (collectively, the “Act”) or
Section 105(h) of the Code, the Company paid premiums shall be treated as
taxable payments and be subject to imputed income tax treatment to the extent
necessary to eliminate any discriminatory treatment or taxation under the Act or
Section 105(h) of the Code.

 



9

 

 

6.      Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be addressed, if to the Company, at its
principal corporate offices to the attention of the Legal Department, and if to
Executive, at her address set forth on the signature page hereto, or in either
case, such other address as a party may designate by notice hereunder, and will
be either (i) delivered by hand, (ii) sent by overnight courier, or (iii) sent
by registered or certified mail, return receipt requested, postage prepaid. All
notices, requests, consents and other communications hereunder will be deemed to
have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the fifth business day following the day such mailing is made.

 

7.      Absence of Restrictions. Executive represents and warrants that she is
not bound by any employment contracts, restrictive covenants or other
restrictions that prevent her from entering into employment with, or carrying
out her responsibilities for, the Company, or which are in any way inconsistent
with any of the terms of this Agreement.

 

8.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral relating to the subject matter of this Agreement, with
the exception of the Invention, Non-Disclosure, and Non-Solicitation Agreement,
dated as of April 30, 2014, by and between the Company and Executive.
Notwithstanding the foregoing, the parties to this Agreement acknowledge that
stock options and other equity awards may be granted by the Company to Executive
under and pursuant to the 2012 Plan and any amendments thereto, as well as any
additional plans, and the award agreements related to such plans.

 

9.      Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

 

10.  Governing Law; Consent to Jurisdiction. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of New York
without regard to conflict of law principles. Any action, suit or other legal
proceeding arising under or relating to any provision of this Agreement shall be
commenced only in a court of the State of New York (or, if appropriate, a
federal court located within the State of New York), and the Company and
Executive each consents to the jurisdiction of such a court. The Company and
Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

11.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to the Company’s assets or business, provided, however,
that the obligations of Executive are personal and shall not be assigned by her.
Notwithstanding the foregoing, if Executive dies the compensation and benefits
stated in this Agreement will be paid to her beneficiary or her estate if no
beneficiary.

 



10

 

 

12.  Miscellaneous.

 

12.1          No Waiver. No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

12.2          Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

12.3          Severability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

12.4          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile, and facsimile signatures shall be treated as original
signatures for all applicable purposes.

 

12.5          Blue Penciling. To the extent that any provision herein or in any
plan of nonqualified deferred compensation that this document is a part of
contravenes the requirements of Code Section 409A or the regulations
thereunder), such provision shall be appropriately modified in accordance with
available IRS guidance (including without limitation IRS Notice 2010-6 and
related guidance) so that Executive is not subject to the adverse effects of
Code Section 409A but will nevertheless retain, to the extent possible, the
economic benefit of the provision.

 

12.6          Section 409A.

 

(a)                The payments under this Agreement are intended either to be
exempt from Section 409A of the Code under the short-term deferral, separation
pay, or other applicable exception, or to otherwise comply with Section 409A.
The parties agree that this Agreement shall be administered in a manner
consistent with such intent. For purposes of Section 409A, all payments under
this Agreement shall be considered separate payments. If any amount or benefit
payable to the Executive under this Agreement upon a “termination of employment”
is determined by the Company to constitute a “deferral of compensation” for
purposes of Section 409A (after taking into account any applicable exceptions),
such amount or benefit shall not be paid or provided until the Executive has
also experienced a “separation from service” from the Company within the meaning
of Section 409A. Notwithstanding any provision to the contrary, to the extent
Executive is considered a specified employee under Section 409A and would be
entitled during the six-month period beginning on Executive’s separation from
service to a payment that is not otherwise excluded under Section 409A, such
payment will not be made until the earlier of the six-month anniversary of
Employee’s separation from service or death; provided that the first payment
made after the delay shall include all amounts that would have been paid earlier
but for such six (6) month delay. At the request of the Executive, the Company
shall set aside those payments that would otherwise be made in such six-month
period in a trust that is in compliance with Rev. Proc. 92-64.

 



11

 

 

(b)               If an expense reimbursement or provision of in-kind benefit
provided to the Executive under this Agreement is not exempt from Section 409A
of the Code, the following rules apply: (i) in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred; (ii) the amount of reimbursable expenses
incurred or provision of in-kind benefits in one tax year shall not affect the
expenses eligible for reimbursement or the provision of in-kind benefits in any
other tax year; and (iii) the right to reimbursement for expenses or provision
of in-kind benefits is not subject to liquidation or exchange for any other
benefit.

 

(c)                The parties agree to negotiate in good-faith the amendment of
this Agreement, as necessary, to avoid any violations of Section 409A in a
manner that preserves the original intent of the parties to the extent
reasonably possible. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.

 

[signature page follows]

 

 

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

THE COMPANY:

 

INTERCEPT PHARMACEUTICALS, INC.



 


By: /s/ Mark Pruzanski

  Name: Mark E. Pruzanski, MD

  Title: President and Chief Executive Officer

 

 

EXECUTIVE:

 

 

By: /s/ Rachel McMinn

Name: Rachel McMinn

 

Address for Notice Purposes:

________________________

________________________





13

 



 

Exhibit A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Employment Agreement between Intercept
Pharmaceuticals, Inc. (the “Company”) and me dated as April 30, 2014 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have or in the future may have against them up to the date I execute this
Release, whether known or unknown, suspected or unsuspected. This Release
includes, but is not limited to, any rights or claims relating in any way to my
employment relationship with the Company or any of the other Releasees or the
termination thereof, any contract claims (express or implied, written or oral),
including, but not limited to, the Agreement, or any rights or claims under any
statute, including, without limitation, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Older Workers’ Benefit Protection Act,
the Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release , I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) any rights to vested equity that vested prior to or because of the
termination of my employment; and/or (g) any actions to enforce the Agreement.

 



 

 

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the sixtieth (60th) day following my separation of employment;

 

(3)I have carefully read and understand this Release;

 

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

(5)I understand that this Release is legally binding and by signing it I give up
certain rights;

 

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I knowingly and voluntarily agree to release the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

 

(9)This Release includes a waiver of all rights and claims I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

 

Signature:_____________________ ______________________________   Rachel McMinn
   Date signed

 



2

 

 

 

 

 

 

 

 



 

 

 

 

